PER CURIAM.
Plaintiff seeks to recover underinsured motorist benefits from defendant as a result of her daughter’s death. Defendant filed a summary judgment motion, which the trial court granted. Plaintiff appeals; we affirm.
Plaintiffs daughter was killed in a one-vehicle accident. Driver’s insurance company paid plaintiff its policy limit of $50,000.
Plaintiff has two policies with defendant. Each provides underinsured motorist coverage of $50,000 per person and $100,000 each accident. The policies contain these pertinent provisions:
Underinsured motor vehicle means a motor vehicle which is insured by a liability bond or policy at the time of the accident which provides bodily injury liability limits less than the limits of liability of this un-derinsured motorist coverage.
The limits of liability of this coverage will be reduced by:
1. A payment made or amount payable by or on behalf of any person or organization which may be legally liable, or under any collectible auto liability insurance, for loss caused by an accident with an under-insured motor vehicle.
An extended opinion would have no prece-dential value. Rule 84.16(b). No error of law appears. See Rodriguez v. General Acc. Ins. Co., 808 S.W.2d 379 (Mo. banc 1991); Kendall v. American Fire & Cas. Co., 873 S.W.2d 301 (Mo.App.E.D.1994).
The trial court’s judgment is affirmed.